DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                  Status of Claims
Claim(s) 1, 4-20 & 22 are pending in the application.  Claim(s) 2, 3 and 21 have been canceled. The previous rejection(s) under 35 U.SC. 103 have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Nowhere in the specification is it discloses that “…a vertical thickness of the resistor element is greater than a vertical thickness of the conductive lines and less than a distance between an upper 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) as being indefinite
As Per Claim 12, the claim limitation “… a vertical thickness of the resistor element is greater than a vertical thickness of the conductive lines and less than a distance between an upper surface of the metal member and an upper surface of the resistor element….” is not described in the specification and thus is not clear as to how one with ordinary skill in the art would determine said vertical thickness. For the purposes of examining, the examiner is interpreting a “vertical thickness” to be any thickness along a resistor element in the longitudinal direction, a “distance” to be any distance between a region of the metal member and a region of the resistor element.
       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, 9-16, 18-20 & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Beverly (US 2012/0132647) in further view of Herzog (US 2017/0142783) in further view of Lee (US 2012/0024840) in further view of Fujii (US 2003/0178416)
As Per Claim 1, Beverly discloses a plate [Fig.1, #40] that is configured to accommodate a cooking vessel [Fig. 1, #20];
a first coil [Fig. 1, #58] that is located under a bottom surface of the plate [Fig. 1, #40] and that is configured to be operated for detecting a temperature of the cooking vessel [Par. 37; the reference clearly that the direct temperature sensor 60 includes an indirect temperature sensor that is accomplished using the secondary coil 58]; 

    PNG
    media_image1.png
    593
    756
    media_image1.png
    Greyscale

 a second coil [Fig. 1, #52] that is located under the bottom surface of plate [Fig. 1, #40] and that is configured to heat the cooking vessel [Par. 28];
10 a resistor element [Par. 37; reference clearly discloses that the sensor detector includes an indirect temperature sensor, which is part of an RLC circuit, which would include a resistor] that is disposed on the plate [Par. 37; the reference clearly discloses that the first coil is part of an RLC circuit, in which said resistor would have to be placed at a position with respect to the coil] having a resistance value that (see the RLC circuit in [0037]) is configured to change based on the  temperature of the cooking vessel that is disposed on the resistor element to be inductively heated by the second coil (“As the temperature of target 24 changes, its resistance and permeability changes, which causes a change in the RLC circuit” [0037]). 
a metal member [Fig. 1, #24] located on the plate [Fig. 1, #40; the metal member is clearly coupled to the cooking vessel, which is located on the plate] and that is electrically coupled to the resistor element [see fig. 1 and the associated pars.; also Par. 33; the reference clearly discloses that a direct temperature reading of the target (metal member) can be obtained with either the direct or indirect sensor, which includes the resistor of the RLC circuit (Par. 34)]; and 
Beverly does not disclose a size of the second coil being greater than a size of the first coil;
a resistor element that is disposed on the plate to a position corresponding to a center area of the first coil; 
the second coil surrounds an outer circumference of the first coil;
conductive lines electrically connected to both ends of the metal member, respectively, and 
wherein the resistor element and the metal member are in contact with an upper surface of the plate and electrically insulated from the plate, and;
 wherein the resistor element and the metal member are configured to be in contact with a bottom surface of the cooking vessel.
Herzog, much like Beverly, pertains to an induction heating arrangement and method for operating an induction heating arrangement. [abstract] 
Herzog discloses the second coil surrounds an outer circumference of the first coil. [Par. 15; “…the second induction coils being arranged around (or : encircling or surrounding) the first induction coil…”]
Hezorg discloses the benefits of the second coil surrounding an outer circumference of the first coil in that it aids in providing a flexible induction heating with high energy efficiency. [Par. 9] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the coils as taught by Beverly in view of the coil arrangement as taught by Hezorg to further include the second coil surrounds an outer circumference of the first coil to aid in providing a flexible induction heating with high energy efficiency. [Par. 9]
Neither Beverly nor Hezorg discloses a size of the second coil being greater than a size of the first coil;
on the plate to a position corresponding to a center area of the first coil; 
conductive lines electrically connected to both ends of the metal member, respectively, and 
wherein the resistor element and the metal member are in contact with an upper surface of the plate and electrically insulated from the plate, and;
 wherein the resistor element and the metal member are configured to be in contact with a bottom surface of the cooking vessel.
Lee, much like Beverly, pertains to an induction cooking apparatus. [abstract] 
Lee discloses a resistor element [Fig. 2, #30] that is disposed on the plate [Fig 2, #10] to a position corresponding to a center area of the first coil [Fig. 2, #20; as shown more clearly in the annotated Fig. 2, (A) below, it can be clearly seen that the conductive lines of the resistor element are coupled directly to a center are of the coil]

    PNG
    media_image2.png
    610
    562
    media_image2.png
    Greyscale

 conductive lines electrically connected to both ends of the metal member, respectively. [Fig. 3b, #30 & #40; Par. 58, Lines 3-4] as can be seen in the Figure, the temperature detector (30) is connected to both ends of a metal member (40). Therefore, it is inherent that as the temperature detector is connected to both ends of the metal member (40), that there would also be conductive lines electrically connected to both ends of the metal member (40), respectively]; 
wherein the resistor element and the metal member [Fig. 1, #30] are in contact with an upper surface of the plate [Fig. 1, #10] and electrically insulated from the plate [Claim 12; “…wherein the sensing unit comprises a plurality of sensing zones divided by heat insulation walls and sensor elements provided in the respective sensing zones…”]; and 
wherein the resistor element and the metal member [Fig. 1, #30] are configured to be in contact with a bottom surface of the cooking vessel [Fig. 4, #11].
Lee discloses the benefits of the conducted lines connected to both ends of the metal member in that it aids the sensor to measure of the temperature of an object to be heated due to it’s heat transferability. [Par. 68] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the metal member as taught by Beverly in view of the metal member as taught by Lee to further include conductive lines electrically connected to both ends of the metal member, respectively to aid in measuring the temperature of an object to be heated due to it’s heat transferability. [Par. 68]
Neither Beverly, Herzog nor Lee disclose a side of the second coil being greater than a size of the first coil. 
Fuji, much like Beverly and Lee, pertains to an induction heating apparatus. [abstract] 
Fuji discloses a side of a coil being greater than a size of a first coil. [Par. 21; “…The first heating coil has a number of windings greater than that of the second heating coil and a high frequency current 
Fuji discloses the benefits of the size of the coil in that it aids in carrying out accurate temperature control of an object to be heated. [Par. 21] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the coils as taught by Beverly and Lee in view of the coils as taught by Fuji to further include a side of the second coil being greater than a size of the first coil to carry out accurate temperature control of an object to be heated. [Par. 21]
As Per Claim 4, Beverly discloses all limitations of the invention except discloses the resistor element includes a negative temperature 25 coefficient (NTC) thermistor. 
Lee, much like Beverly, pertains to an induction cooking apparatus. [abstract] 
Lee discloses the resistor element includes a negative temperature 25 coefficient (NTC) thermistor.  [Par. 54, Lines 1-6] 
Lee discloses the use of the negative temperature coeffiecient (NTC) in that it able to change the internal resistance value of the sensor based on a change of ambient temperature. [Par. 54] 
Therefore, it would have been obvious to one with ordinary skill in that art to modify the teachings of the temperature sensor as taught by Beverly in view of the temperature sensor as taught by Lee to further include the resistor element includes a negative temperature 25 coefficient (NTC) thermistor to better be able to the internal resistance value of the sensor based on a change of ambient temperature. [Par. 54] 
As Per Claim 5, Beverly discloses wherein the first or the second coil is configured to carry a current that is changed based on temperature information detected by the temperature detector, the temperature detector comprising the resistor element. [Par. 38; “…In the example shown in FIG. 1, a separate voltage or current sensor 64 is used to sense voltage across the coil (in the case of a voltage   the reference clearly discloses that the sensor detector includes an indirect temperature sensor, which is part of an RLC circuit, which would include a resistor]
As Per Claim 6, Beverly discloses the temperature detector comprising the resistor element. [Par. 37; “…indirect temperature sensing is accomplished by using a secondary coil 58 located under or within cooktop 40 and spaced from the cookware 20 during use. Secondary coil 58 is part of a resistor-inductor-capacitor (RLC) circuit that also includes the target 24….”;  the reference clearly discloses that the sensor detector includes an indirect temperature sensor, which is part of an RLC circuit, which would include a resistor]
Beverly does not disclose a display that is configured to display temperature information detected by the temperature detector. 
Lee, much like Beverly, pertains to an induction cooking apparatus. [abstract] 
Lee discloses a display [Fig. 1, #53], that is configured to display temperature information detected by the temperature detector. [Par. 30; Par. 51, Lines 3-5; the reference discloses that the controller detects an output signal based on the temperature measured by the temperature sensor and then the controller allows for the display of a state of the induction heating cooker] 
Lee discloses the benefits of the display in that it indicates to the user the state of the induction heating cooker. [Par. 51] 

As Per Claim 7, Beverly discloses an operation time of 15 the second coil is configured to change according to temperature information detected by the temperature detector, the temperature detector comprising the resistor element [Par. 37; “…indirect temperature sensing is accomplished by using a secondary coil 58 located under or within cooktop 40 and spaced from the cookware 20 during use. Secondary coil 58 is part of a resistor-inductor-capacitor (RLC) circuit that also includes the target 24….”;  the reference clearly discloses that the sensor detector includes an indirect temperature sensor, which is part of an RLC circuit, which would include a resistor]
As Per Claim 9, Beverly discloses after a pulse signal being applied to the first coil, the temperature of the cooking vessel is detected based on current flow in the resistor element. [Par. 3728Attorney Docket No.: 20349-0210001]
As Per Claim 10, Beverly discloses wherein the first coil [Fig. 1, #58], during an operation of the second coil  [Fig. 1, #52; it is inherent that during the cooking operation, considering that the secondary coil is the primary coil responsible for performing heating via inducing the electromagnetic field (Par. 28), that the second coil would operate continuously, so long as an operation is commencing], is configured to receive a pule signal applied to the first coil repeatedly [Par. 37; “…As the temperature of target 24 changes, its resistance and permeability changes, which causes a change in the RLC circuit. When this RLC circuit is excited with a known time-varying signal such as a sine wave or a square wave, changes in electrical parameters of the circuit are correlated with temperature changes in the target 24, which modulates the excitation signal…”]
As Per Claim 11, Beverly discloses at least one of (i) a pulse width of the pulse signal that is applied to the first coil or (ii) a 20 time to apply the pulse signal to the first coil is configured to be changed based on an operation time of the second coil or the temperature of the cooking vessel [Par. 37]
As Per Claim 12, as best understood by the examiner, Beverly discloses an induction cooking apparatus comprising: 
a plate [Fig.1, #40] that is configured to accommodate a cooking vessel [Fig. 1, #20];
a first coil [Fig. 1, #58] that is located under a bottom surface of the plate [Fig. 1, #40] and that is configured to be operated for detecting a temperature of the cooking vessel [Par. 37; the reference clearly that the direct temperature sensor includes an indirect temperature sensor that is accomplished using the secondary coil];
 a second coil [Fig. 1, #52] that is located under the bottom surface of plate [Fig. 1, #40], that surronds an outer circumference to the first coil [Fig. 1, #58], and that is configured to heat the cooking vessel [Par. 28]
a metal member [Fig. 1, #24] located on the plate [Fig. 1, #40; the metal member is clearly coupled to the cooking vessel, which is located on the plate];
10 a resistor element [Par. 37; reference clearly discloses that the sensor detector includes an indirect temperature sensor, which is part of an RLC circuit, which would include a resistor] disposed at a position corresponding to the first coil [Par. 37; the reference clearly discloses that the first coil is part of an RLC circuit, in which said resistor would have to be placed at a position with respect to the coil] having a resistance value that is configured to change based on the  temperature of the cooking vessel that is disposed on the resistor element to be inductively heated by the second coil [Par. 37; the reference clearly discloses that the resistance changes with temperature changes of the target, which is a portion of the vessel] and; 
Beverly does not disclose a metal member that is located in the plate;

a temperature dectector that is located in the metal member coil; 
conductive lines electrically connected to both ends of the metal member, respectively; and 
wherein a vertical thickness of the resistor element is greater than a vertical thickness of the conductive lines and less than a distance between an upper surface of the metal member and an upper surface of the resistor element
Lee, much like Beverly, pertains to an induction cooking apparatus. [abstract] 
Lee discloses a metal member that is located in the plate [Fig. 2, #40; Par. 14, Lines 1-2; Par. 58, Lines 1-5]; 
Lee discloses a temperature detector that is located in the metal member [Fig. 2, #30 & #40] corresponding to a center area of the first coil [refer to annotated Fig. 2, #A below]; and

    PNG
    media_image2.png
    610
    562
    media_image2.png
    Greyscale

Lee discloses conductive lines electrically connected to both ends of the metal member, respectively. [Fig. 3b, #30 & #40; Par. 58, Lines 3-4] as can be seen in the Figure, the temperature detector (30) is connected to both ends of a metal member (40). Therefore, it is inherent that as the temperature detector is connected to both ends of the metal member (40), that there would also be conductive lines electrically connected to both ends of the metal member (40), respectively] 
wherein the resistor element and the metal member [Fig. 1, #30] are in contact with an upper surface of the plate [Fig. 1, #10] and electrically insulated from the plate [Claim 12; “…wherein the sensing unit comprises a plurality of sensing zones divided by heat insulation walls and sensor elements provided in the respective sensing zones…”]; and 
wherein an upper surface of the plate [Fig. 1, #10] are configured to be in contact with a bottom surface of the cooking vessel [Fig. 4, #11]; and 
wherein a vertical thickness of the resistor element [Fig. 5, #75] is greater than a vertical thickness of the conductive lines [Fig. 5, #40] and less than a distance between an upper surface of the metal member [Fig. 5. #77] and an upper surface of the resistor element [Fig. 5, #75]
Lee discloses the benefits of the metal member in that aids the sensor to measure of the temperature of an object to be heated due to it’s heat transferability. [Par. 68] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the metal member as taught by Beverly in view of the metal member as taught by Lee to further include a metal member that is located in the plate, a temperature detector that is located in the metal member and Conductive lines electrically connected to both ends of the metal member, respectively and wherein a vertical thickness of the resistor element is greater than a vertical thickness of the conductive lines and less than a distance between an upper surface of the metal member and an upper surface of the resistor element to aid the sensor measure of the temperature of an object to be heated due to it’s heat transferability. [Par. 68]
Neither Beverly nor Lee disclose a side of the second coil being greater than a size of the first coil. 
Fuji, much like Beverly and Lee, pertains to an induction heating apparatus. [abstract] 

Fuji discloses the benefits of the size of the coil in that it aids in carrying out accurate temperature control of an object to be heated. [Par. 21] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the coils as taught by Beverly and Lee in view of the coils as taught by Fuji to further include a side of the second coil being greater than a size of the first coil to carry out accurate temperature control of an object to be heated. [Par. 21]
As Per Claim 13, Beverly discloses all limitations of the invention except discloses the resistor element includes a negative temperature 25 coefficient (NTC) thermistor. 
Lee, much like Beverly, pertains to an induction cooking apparatus. [abstract] 
Lee discloses the resistor element includes a negative temperature 25 coefficient (NTC) thermistor.  [Par. 54, Lines 1-6] 
Lee discloses the use of the negative temperature coeffiecient (NTC) in that it able to change the internal resistance value of the sensor based on a change of ambient temperature. [Par. 54] 
Therefore, it would have been obvious to one with ordinary skill in that art to modify the teachings of the temperature sensor as taught by Beverly in view of the temperature sensor as taught by Lee to further include the resistor element includes a negative temperature 25 coefficient (NTC) thermistor to better be able to the internal resistance value of the sensor based on a change of ambient temperature. [Par. 54] 
	As Per Claim 14, Beverly discloses wherein the first or the second coil is configured to carry a current that is changed based on temperature information detected by the temperature detector. [Par. 
As Per Claim 15, Beverly discloses all limitations of the invention except a display that is configured to display temperature information detected by the temperature detector. 
Lee, much like Beverly, pertains to an induction cooking apparatus. [abstract] 
Lee discloses a display [Fig. 1, #53], that is configured to display temperature information detected by the temperature detector. [Par. 30; Par. 51, Lines 3-5; the reference discloses that the controller detects an output signal based on the temperature measured by the temperature sensor and then the controller allows for the display of a state of the induction heating cooker] 
Lee discloses the benefits of the display in that it indicates to the user the state of the induction heating cooker. [Par. 51] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the induction cooker as taught by Beverly in view of the display as taught by Lee to further include a display that is configured to display temperature information detected by the temperature detector to indicate to the user the state of the induction heating cooker. [Par. 51] 
As Per Claim 16, Beverly discloses an operation time of 15 the second coil is configured to change according to temperature information detected by the temperature detector. [Par. 37]
As Per Claim 18, Beverly discloses after a pulse signal being applied to the first coil, the temperature of the cooking vessel is detected based on current flow in the resistor element. [Par. 3728Attorney Docket No.: 20349-0210001]
As Per Claim 19, Beverly discloses wherein the first coil [Fig. 1, #58], during an operation of the second coil  [Fig. 1, #52; it is inherent that during the cooking operation, considering that the secondary coil is the primary coil responsible for performing heating via inducing the electromagnetic field (Par. 28), that the second coil would operate continuously, so long as an operation is commencing], is configured to receive a pule signal applied to the first coil repeatedly [Par. 37; “…As the temperature of target 24 changes, its resistance and permeability changes, which causes a change in the RLC circuit. When this RLC circuit is excited with a known time-varying signal such as a sine wave or a square wave, changes in electrical parameters of the circuit are correlated with temperature changes in the target 24, which modulates the excitation signal…”]
As Per Claim 20, Beverly discloses at least one of (i) a pulse width of the pulse signal that is applied to the first coil or (ii) a 20 time to apply the pulse signal to the first coil is configured to be changed based on an operation time of the second coil or the temperature of the cooking vessel [Par. 37]
As Per Claim 22, Beverly discloses a plate [Fig.1, #40] that is configured to accommodate a cooking vessel [Fig. 1, #20];

    PNG
    media_image1.png
    593
    756
    media_image1.png
    Greyscale

 a second coil [Fig. 1, #52] that is located under the bottom surface of the plate [Fig. 1, #40] and adjacent to the first coil [Fig. 1, #58] and that surrounds an outer circumference the first coil [Fig. 1, #58];
a temperature detector [Fig. 1, #60] that is located on the plate 40, the temperature detector 60 comprising 10 a resistor element [Par. 37; reference clearly discloses that the sensor detector includes an indirect temperature sensor, which is part of an RLC circuit, which would include a resistor] disposed at a position corresponding to the first coil [Par. 37; the reference clearly discloses that the first coil is part of an RLC circuit, in which said resistor would have to be placed at a position with respect to the coil] having a resistance value that (see the RLC circuit in [0037]), the resistor element having a resistance value that is  configured to change based on the  temperature of the cooking vessel that is disposed on the resistor element to be inductively heated by the second coil (“As the temperature of target 24 changes, its resistance and permeability changes, which causes a change in the RLC circuit” [0037]). 
a metal member [Fig. 1, #24] located on the plate and coupled to the resistor element [Fig. 1, #40; the metal member is clearly coupled to the cooking vessel, which is located on the plate] and that is the reference clearly discloses that a direct temperature reading of the target (metal member) can be obtained with either the direct or indirect sensor, which includes the resistor of the RLC circuit (Par. 34)]; and; 
and a controller configured to receive a digital signal from the temperature detector [Par. 35; “…The wireless transmitting device 32 transmits the sensed temperature to the induction heating system 50 where it is used as an input to the controller…”] and to calculate the temperature of the cooking vessel based on a pulse width of the digital signal, the pulse width of the digital signal being changed according to the temperature of the cooking vessel. [Par. 35; “…In one non-limiting implementation, wireless transmission device 32 may be a radio-frequency (RF) enabled microcontroller that communicates via RF with RF transceiver 66. An RF enabled microcontroller can also communicate cookware identification information, which allows cookware temperature calibration data to be associated with the particular cookware…”; the claim merely recites the standard function of an RF transmitter modulating a digital signal, which is intrinsic and present in all transmitters/controllers that operate via Radio Frequency (RF); (refer to https://en.wikipedia.org/wiki/Transmitter) & (https://en.wikipedia.org/wiki/Modulation)] wherein;
the controller configured to increase a pulse width of a pulse signal for detecting the temperature of the cooking vessel based on an increase of a heating time for heating the cooking vessel. [Par. 37] 
Beverly does not disclose a size of the second coil being greater than a size of the first coil;
a resistor element that is disposed on the plate to a position corresponding to a center area of the first coil; and 
conductive lines electrically connected to both ends of the metal member, respectively, and 

 wherein the resistor element and the metal member are configured to be in contact with a bottom surface of the cooking vessel.
Lee, much like Beverly, pertains to an induction cooking apparatus. [abstract] 
Lee discloses a resistor element [Fig. 2, #30] that is disposed on the plate [Fig 2, #10] to a position corresponding to a center area of the first coil [Fig. 2, #20; as shown more clearly in the annotated Fig. 2, (A) below, it can be clearly seen that the conductive lines of the resistor element are coupled directly to a center are of the coil]

    PNG
    media_image2.png
    610
    562
    media_image2.png
    Greyscale

 conductive lines electrically connected to both ends of the metal member, respectively. [Fig. 3b, #30 & #40; Par. 58, Lines 3-4] as can be seen in the Figure, the temperature detector (30) is connected to both ends of a metal member (40). Therefore, it is inherent that as the temperature detector is connected to both ends of the metal member (40), that there would also be conductive lines electrically connected to both ends of the metal member (40), respectively]; 
wherein the resistor element and the metal member [Fig. 1, #30] are in contact with an upper surface of the plate [Fig. 1, #10] and electrically insulated from the plate [Claim 12; “…wherein the sensing unit comprises a plurality of sensing zones divided by heat insulation walls and sensor elements provided in the respective sensing zones…”]; and 
wherein the resistor element and the metal member [Fig. 1, #30] are configured to be in contact with a bottom surface of the cooking vessel [Fig. 4, #11].
Lee discloses the benefits of the conducted lines connected to both ends of the metal member in that it aids the sensor to measure of the temperature of an object to be heated due to it’s heat transferability. [Par. 68] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the metal member as taught by Beverly in view of the metal member as taught by Lee to further include conductive lines electrically connected to both ends of the metal member, respectively to aid in measuring the temperature of an object to be heated due to it’s heat transferability. [Par. 68]
Neither Beverly nor Lee disclose a side of the second coil being greater than a size of the first coil. 
Fuji, much like Beverly and Lee, pertains to an induction heating apparatus. [abstract] 
Fuji discloses a side of a coil being greater than a size of a first coil. [Par. 21; “…The first heating coil has a number of windings greater than that of the second heating coil and a high frequency current flowing through the first heating coil is selected smaller than that flowing through the second heating coil…”] 
Fuji discloses the benefits of the size of the coil in that it aids in carrying out accurate temperature control of an object to be heated. [Par. 21] 

Neither Beverly nor Lee disclose a side of the second coil being greater than a size of the first coil. 
Fuji, much like Beverly and Lee, pertains to an induction heating apparatus. [abstract] 
Fuji discloses a side of a coil being greater than a size of a first coil. [Par. 21; “…The first heating coil has a number of windings greater than that of the second heating coil and a high frequency current flowing through the first heating coil is selected smaller than that flowing through the second heating coil…”] 
Fuji discloses the benefits of the size of the coil in that it aids in carrying out accurate temperature control of an object to be heated. [Par. 21] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the coils as taught by Beverly and Lee in view of the coils as taught by Fuji to further include a side of the second coil being greater than a size of the first coil to carry out accurate temperature control of an object to be heated. [Par. 21]
As Per Claim 23, Beverly does not disclose wherein the resistor element is disposed inside the plate, and a vertical thickness of the plate is greater than a vertical thickness of the resistor element.
Lee, much like Beverly, pertains to an induction cooking apparatus. [abstract] 
Lee discloses the resistor element [Fig. 2, #30] is disposed inside the plate [Fig. 2, #10], and a vertical thickness of the plate [Fig. 2, #10] is greater than a vertical thickness of the resistor element [Fig. 2, #30].

Therefore, it would have been obvious to one with ordinary skill in the art to modify the resistor element as taught by Beverly in view of the resistor element as taught by Lee to further include the resistor element is disposed inside the plate, and a vertical thickness of the plate is greater than a vertical thickness of the resistor element to sense heat generated from the working coils. [Par. 8]
Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beverly (US 2012/032647) in further view of Herzog (US 2017/0142783) in view of Lee (US 2012/0024840) in further view of Fujii (US 2003/0178416) in view of the journal article “Inductive Sensor for Temperature Measurement in Induction Heating Applications” (IEE Sensors Journal, Vol. 12, No. 5, May 2012) 
 As Per Claim 8, Beverly and Lee discloses all limitations of the invention except the temperature detector includes:
 a filter that is coupled to the resistor element and 20 that is configured to filter current flow in the resistor element, and 
a converter that is configured to convert a current value of the current flow filtered by the filter into a digital signal, and  25 
wherein the temperature information includes the digital signal.
In the journal article “Inductive Sensor for Temperature Measurement in Induction Heating Applications”, the journal relates to a new inductive sensor developed for temperature measurement of domestic induction appliances, much like the one disclosed in Lee. 
The journal article “Inductive Sensor for Temperature Measurement…” discloses the temperature detector including: 

a converter that is configured to convert a current value of the current flow filtered by the filter into a digital signal [Page 2, Col 1, Par. 4, Lines 1-7]; and  25 
wherein the temperature information includes the digital signal. [Page. 7, Col. 1, Par. 1,Lines 6-8]
Therefore, it would have been obvious to combine the teachings of Beverly and Lee in view of the journal article “Inductive Sensor for Temperature Measurement…” to include the temperature detector including:
 	a filter that is coupled to the resistor element and 20 that is configured to filter current flow in the resistor element, and a converter that is configured to convert a current value of the current flow filtered by the filter into a digital signal, and  25 wherein the temperature information includes the digital signal to improve the quality of the measurement. [Page 6, Col. 2, Par. 2, Lines 2-4]
As Per Claim 17, Beverly and Lee discloses all limitations of the invention except the temperature detector including: 
 a filter that is coupled to the resistor element and 20 that is configured to filter current flow in the resistor element, and 
a converter that is configured to convert a current value of the current flow filtered by the filter into a digital signal, and  25 
wherein the temperature information includes the digital signal.
In the journal article “Inductive Sensor for Temperature Measurement in Induction Heating Applications”, the journal relates to a new inductive sensor developed for temperature measurement of domestic induction appliances, much like the one disclosed in Lee. 

a filter that is coupled to the resistor element and 20 that is configured to filter current flow in the resistor element [Page 5, Col. 2, Par. 2, Lines 2-4], and 
a converter that is configured to convert a current value of the current flow filtered by the filter into a digital signal [Page 2, Col 1, Par. 4, Lines 1-7]; and  25 
wherein the temperature information includes the digital signal. [Page. 7, Col. 1, Par. 1,Lines 6-8]
Therefore, it would have been obvious to combine the teachings of Beverly and Lee in view of the journal article “Inductive Sensor for Temperature Measurement…” to include the temperature detector including:
 a filter that is coupled to the resistor element and 20 that is configured to filter current flow in the resistor element, and a converter that is configured to convert a current value of the current flow filtered by the filter into a digital signal, and  25 wherein the temperature information includes the digital signal to improve the quality of the measurement. [Page 6, Col. 2, Par. 2, Lines 2-4]
Response to Arguments
The amended claims as filed, 04/08/2021, have been fully considered and are found persuasive. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn. 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726